PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s vehicle in the amount of $185.00 were caused when said vehicle struck a jagged piece of steel protruding from the sidewalk on Bridge No. 21-19-31.32, which bridge is part of U.S. Route 19 and is *40owned and maintained by the respondent; and to the effect that negligence on the part of the respondent was the proximate cause of said damage, the Court finds the respondent liable, and hereby makes an award to the claimant in the above-stated amount.
Award of $185.00.